At pages 7-8, applicant argues that Chou does not render claim 1 obvious. Chou at its Abstract merely discloses "the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indicators (e.g., BWP indices) corresponding to a first plurality of BWP configurations, the first plurality of BWP configurations being configured for at least one of a first plurality of component carriers." 
Here, it appears that the Examiner alleges that the BWP indicators or BWP configurations of Chou correspond to "a plurality of parameters associated with multiple component carriers," as claimed. However, Chou at [0142] discloses "the CORESET configuration may be pre-configured in one BWP configuration," rather than the same CORESET configuration being pre-configured for each of a group of BWP configurations. Indeed, Chou is silent as to grouping a plurality of BWP configurations associated with multiple components carriers, such that each of the BWP configurations correspond to the same indication of the same CORESET. Moreover, Chou is silent as to such indication of the CORESET including a group index. [applicant’s emphasis added].
Thus, Chou does not disclose, teach, or suggest "establishing an association relationship among a plurality of parameters associated with multiple component carriers configured for a user equipment (UE)," "the plurality of parameters associated with the multiple component carriers corresponding to the same indication of the CORESET belong to a same parameter group," where "the indication of the CORESET includes a group index," and "transmitting information of the different parameter groups to the UE," as recited in claim 1.
In reply, applicant argues that Chou fails to disclose “each of the BWP configurations correspond to the same indication of the same CORESET.” The limitation read on “It should be noted that the CORESET configuration may be pre-configured in one BWP configuration (the ctrl fields in one sub-frame). When the BWP is activated, the UE may know where to find the CORESET (e.g., control fields in each mini-slot). So, the UE may find RB_A, RB_B, and RB_C in the CORESETs (e.g., through blind decoding). In other words, the activated BWP has the same indication of control resource fields in each mini-slot as a group.
Further, the limitations “the PDCCH including an indication of a control resource set (CORESET)” read on: “DCI #2 may be a CORESET. The UE receives the CORESET to receive further control information (PDCCHs) in the CORESET. The PDCCHs in the CORESET may indicate other RBs, which may include data or other control information, for UE to communicate with the RAN. In some implementations, the CORESET configuration is pre-configured with the BWP configuration (through RRC signaling). In some implementations, the CORESET configuration is pre-configured through system information (See ¶.111).”
The limitations “same indication of the CORESET belong to a same parameter group” read on: “the CORESET configuration may include the following information to indicate the location of RBs and its periodicity: (1) a first symbol index: CORESET-start-symb; (2) contiguous time duration of the CORESET in number of symbols; (3) CORESET-time-duration; (4) a set of resource blocks in frequency domain: CORESET-freq-dom.” In other words, the group of CORESET indications described above belonging to a same parameter group. Therefore, the examiner disagrees respectfully.

/JUNG H PARK/            Primary Examiner, Art Unit 2411